Order granting respondent’s application for leave to serve a notice of claim nunc pro tune, after the expiration of the period fixed by section 50-e of the General Municipal Law, affirmed, with $10 costs and disbursements. The record establishes that respondent was mentally and physically incapacitated during the time within which the notice of claim was required to be served and by reason of such disability failed to serve the notice within that time. (Cf. Matter of Rosenberg v. City of New York, 309 N. Y. 303; Matter of Simone v. County of Westchester, 277 App. Div. 1008, and Matter of Gehr v. Board of Educ. of City of Yonkers, 282 App. Div. 880.) Upon the facts shown in this record, there was no abuse of discretion by Special Term in finding, in effect, that the application was made within a reasonable time after the expiration of the statutory period. (Cf. Matter of Simone v. County of Westchester, supra.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.